Case 4:21-cv-00694-ALM-KPJ Document 7-1 Filed 09/07/21 Page 1 of 1 PageID #: 208




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS



                                   MAGISTRATE REFERRAL


                                         CIVIL ACTION NO. 4:21-cv-00694

  Moates et al
                 v.
  Facebook, Inc. et al




 Pursuant to a Standing Order, certain civil suits are referred at the time of the filing equally
 among magistrate judges. Therefore, the above-entitled action has been referred to:


        Magistrate Judge Johnson
